
	

114 HR 3022 IH: To require that Grambling State University be eligible to receive funds under the Act of August 30, 1890.
U.S. House of Representatives
2015-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3022
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2015
			Mr. Abraham (for himself, Mr. Scalise, Mr. Richmond, Mr. Boustany, Mr. Fleming, and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To require that Grambling State University be eligible to receive funds under the Act of August 30,
			 1890.
	
	
		1.Designation of Grambling State University as 1890 Institution
 (a)DesignationAny provision of a Federal law relating to colleges and universities eligible to receive funds under the Act of August 30, 1890 (7 U.S.C. 321 et seq.), including Tuskegee University, shall apply to Grambling State University.
 (b)Funding restrictionNotwithstanding the designation under subsection (a), for fiscal years 2015 and 2016, Grambling State University shall not be eligible to receive formula funds under—
 (1)section 1444 or 1445 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. and 3222);
 (2)section 3(d) of the Smith-Lever Act (7 U.S.C. 343(d)) to carry out the national education program established under section 1425 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3175);
 (3)the Renewable Resources Extension Act of 1978 (16 U.S.C. et seq.); or (4)Public Law 87–788 (commonly known as the McIntire-Stennis Cooperative Forestry Act; 16 U.S.C. 582a et seq.).
				
